352 N.W.2d 797 (1984)
Paul Mark PETERSEN, Appellant,
v.
Mary L. PETERSEN, Respondent,
No. C9-84-622.
Court of Appeals of Minnesota.
August 7, 1984.
Paul Mark Petersen, pro. se.
Richard J. Keenan; Thompson & Klaverkamp, Mary E. Senkus, Minneapolis, for respondent.
Considered, and decided by PARKER, P.J., and FOLEY and HUSPENI, JJ., with oral argument waived.

OPINION
FOLEY, Judge.
Petersen attempts to appeal from a dissolution judgment. We dismiss for lack of jurisdiction.

FACTS
The judgment and decree dissolving the marriage of Paul and Mary Petersen was entered January 6, 1984. Appellant Paul Petersen, acting pro se, filed a notice of appeal to the Court of Appeals on April 4, 1984. The notice did not include proof of service on respondent Mary Petersen or the clerk of the trial court. Appellant served respondent with notice of appeal on April 10, 1984, but did not serve notice on the clerk of the trial court.

ISSUE
Where appellant's notice of appeal is incomplete and not timely filed, does the Court of Appeals have jurisdiction to consider the matter?

ANALYSIS
Rule 104.01, Minn.R.Civ.App.P., provides that an appeal from a judgment may be taken within 90 days of entry of the judgment. Appellant failed to serve respondent with notice of his appeal within the 90 day limit. Therefore, his appeal was not timely filed and this court has no jurisdiction to consider the matter. Appellant's notice of appeal was also defective in that it did not include proof of service on the adverse party and the clerk of the trial court, as required by Rule 103.01, Minn.R. Civ.App.P. Nor is there any basis for discretionary review.

DECISION
Appeal dismissed for lack of jurisdiction.